Title: To George Washington from Henry Clinton, 27 April 1782
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York 27th April 1782
                        
                        Being this Morning informed that an Officer under the Flag of Truce has been detained, and sensible that all
                            Persons so circumstanced are to be held sacred, I have, without entering into a Discussion of the Pretence for his
                            Detainer, directed that he be set at Liberty. I am Sir your most Obedient & Most humble Servant
                        
                            H. Clinton
                        
                    